DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 29-48 remain pending in the application. 

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is unclear because it recites “the cap including an elongated slot extending through the cap for receiving an ejection mechanism for advancing the analyte test sensors, one at a time, out of the internal chamber of the skeletal frame.” It is unclear if the elongated slot in claim 33 is the same or different from the elongated slot recited in claim 32 on line 2. For examination, it will be interpreted that there is only one elongated slot in the cap. 
Claim 42 recites the limitation "the sensor clip assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what sensor clip assembly is being referred to as claim 42 is an independent claim and has not had a sensor clip assembly recited prior. 
For examination, it will be interpreted that claim 42 recites “a sensor clip assembly”
Claims 43-48 are rejected by virtue of their dependency on a rejected claim. 
Claim 45 recites “the cap including an elongated slot extending through the cap for receiving an ejection mechanism for advancing the analyte test sensors, one at a time, out of the internal chamber of the skeletal frame.” It is unclear if the elongated slot of claim 45 is the same or different from the elongated slot recited in claim 44 on lines 2-4. For examination, it will be interpreted that there is only one elongated slot in the cap. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 32-34, 36-37, 39, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds (US-2008/0094804-A1).
Regarding claim 29, Reynolds teaches removable sensor clip assembly (cartridge 10) for storing and dispensing analyte testing sensors (test sensors 14) in a housing, the removable sensor clip assembly (10) ([0092], Figure 1) comprising: 
a plurality of test sensors (test sensors 14) arranged in a stack, each of the test sensors (14) configured to assist in testing an analyte in a fluid sample ([0094], Figure 1); and 
	[0001] states that the cartridge with a plurality of test sensors are used in analyzing blood glucose or other analytes contained. 
a skeletal frame (housing 12) with a top, a bottom, and a plurality of sides, the top, bottom and sides being interconnected to define an internal chamber within which is stored the stack of analyte test sensors (14), at least one of the sides including a plurality of elongated rails (prongs or extensions 25) spaced from one another by a gap disposed between adjacent elongated rails (25) ([0083], [0091], Figure 1); and 
It is seen in Figure 1 that the housing 12 (skeletal frame) will have a top, bottom, and sides with an internal chamber where the test sensors 14 are stored. [0091] recites “the housing 12 may be formed with a plurality of prongs or extensions 25… Such prongs may be mated with a corresponding guide structure in the housing. For example, the prongs and guide structure may be in a tongue and groove relationship.” It is seen in Figure 1 that the prongs or extensions 25 are spaced from one another by a gap. 
a flexible seal member (sealing port 22) extending substantially continuously around an outer edge of the top, the flexible seal member (22) configured to mate with an interior wall of a sensor clip assembly housing (housing 102) thereby forming vapor-tight seal between the interior wall and the top of the skeletal frame (12) ([0094], Figures 1 and 2).
	It is stated by [0094] that the sealing port 22 (flexible seal member) is made of a softer material than the surface of the sensor-dispensing instrument in which it contacts (e.g., inner surface 102a of housing 102), where the sealing port 22 (flexible seal member) would surround the opening of cartridge 10 (sensor clip assembly). From Figure 1 and [0094], it is understood that the sealing port 22 (flexible seal member) would extend around an outer edge of the top of the cartridge 10 (sensor clip assembly), and therefore would extend around an outer edge of the housing 12 (skeletal frame). 
	The cartridge 10 (sensor clip assembly) of Reynolds is made of housing 12 (skeletal frame), as such when referring to the cartridge 10 it understood that it is referring to the housing 12 as well. 
Regarding claim 32, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds further teaches a cap disposed on the top of the skeletal frame (12), the cap including an elongated slot configured to receive therethrough an ejection mechanism for advancing the analyte test sensors (14), one at a time, out of the internal chamber of the skeletal frame (10).
It is seen in Figure 1 that there is a pusher assembly 18, where the pusher assembly 18 is contained within cartridge 10 (sensor clip assembly) ([0092]). It is also seen in Figure 2 that there is a slider 104 with a portion 104a that is a ferromagnetic material or a magnet ([0104], [0106]). It is understood that both the pusher assembly 18 and the slider 104 make up a cap, where the slider 104 is disposed on top of the cartridge 10 (sensor clip assembly). It is further understood that the slider 104 has an elongated slot 104a that holds the ferromagnetic material or magnet, which is an ejection mechanism for advancing the test sensors 14 out of the internal chamber of the cartridge 10 (sensor clip assembly). [0109] describes that the pusher assembly 18 is adapted to move one of the plurality of test sensors 14 from the cartridge 10 through the dispensing outlet 106. 
Regarding claim 33, Reynolds teaches the removable sensor clip assembly of claim 32. Reynolds further teaches wherein the top-most test sensor (14) from the stack of sensors (14) lies flush against a bottom of the cap (18 and 104), the cap (18 and 104) including an elongated slot extending through the cap (18 and 104) for receiving an ejection mechanism for advancing the analyte test sensors (14), one at a time, out of the internal chamber of the skeletal frame (12).
It is seen in Figure 1 that the pusher assembly 18 will be directly contacting the top-most test sensor 14, where the pusher assembly 18 along with slider 104 are understood to make a cap. The slider 104 has an elongated slot 104a that holds the ferromagnetic material or magnet, which is an ejection mechanism for advancing the test sensors 14 out of the internal chamber of the cartridge 10 (sensor clip assembly). [0109] describes that the pusher assembly 18 is adapted to move one of the plurality of test sensors 14 from the cartridge 10 through the dispensing outlet 106. 
Regarding claim 34, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds further teaches wherein each of the plurality of elongated rails (25) is columnar, extending between and connecting the top and the bottom of the skeletal frame (10).
It is understood that the prongs or extensions 25 are columnar, as [0091] states that one example is where the prongs and guide structure is a tongue and groove relationship where a tongue and groove are understood to be columnar, and that they connect the top and bottom of the cartridge 10 (sensor clip assembly). 
Regarding claim 36, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds further teaches a push plate on which is seated the stack of analyte test sensors.
[0089] describes that the mechanical mechanism 16 is any device that can apply pressure on the stacked test sensors 14 to position one of the test sensors for ejection, such as a spring. It is seen in Figure 1 that a spring is being implemented, as well as a solid piece on which the test sensors 14 are stacked upon. While there is no label for this component, it is understood that it is a push plate as the spring is connected to it and urges test sensors upwards. 
Regarding claim 37, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds further teaches a pocket attached to the skeletal frame (12), the pocket being configured to store therein a desiccant material (desiccant material 26) ([0099], Figure 1).
[0101] states that the desiccant material can be placed within the housing 12 (skeletal frame), where if a desiccant material is placed within the housing 12 (skeletal frame) and from Figure 1, there is a pocket for the desiccant material.  
Regarding claim 39, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds further teaches wherein the analyte is glucose. 
[0086] states that the test sensors 14 assist in testing at least one analyte, where one of the analytes that may be tested is glucose. 
Regarding claim 41, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds further teaches wherein the plurality of test sensors (14) includes optical sensors.
[0086] recites “The test sensors 14 are typically electrochemical sensors or optical sensors.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US-2008/0094804-A1) in view of Matsumoto (US-2009/0114673-A1). 
Regarding claim 30, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds does not teach how the sensors are loaded in the cartridge, nor wherein the bottom of the skeletal frame defines an aperture configured to receive therethrough the stack of analyte test sensors.
In the analogous art of measuring instruments with a storage for a plurality of measuring articles that are stacked, Matsumoto teaches where the storage has a lid that opens and closes the insertion port that has an urger to move the measuring articles in a direction (Matsumoto; [0008], [0011]). 
Specifically, Matsumoto teaches where storage 1 has a lower portion with a pair of stoppers 11, where the stoppers prevent the sensors S loaded in the storage from dropping out of the insertion port 10 (Matsumoto; [0051], Figure 2). 
It would have been obvious to one skilled in the art to modify the cartridge of Reynolds such that the bottom half that has the mechanical mechanism is a lid that covers an opening to insert test strips as taught by Matsumoto because Matsumoto teaches that the removal of the lid allows for the insertion of the sensors S into the storage (Matsumoto; [0051]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., the lid attached to a storage for holding stacked sensors), and that in combination, each element merely would have performed the same function as it did separately (i.e., pushing the sensors upwards), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the cartridge of reference Reynolds with the lid of reference Matsumoto, since the result would have been predictable.
It is understood that with the combination of Matsumoto, the bottom portion of the cartridge that has the mechanical mechanism of Reynolds will now be in two pieces as seen in in Matsumoto, where the bottom portion will still have the spring to advance test strips upwards, but now there will be an opening on the bottom of the cartridge to insert test strips. 
Regarding claim 31, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds does not teach wherein the bottom of the skeletal frame includes a pair of opposing flexible tabs configured to receive therethrough the stack of analyte test sensors, the flexible tabs being configured to retain the stack of analyte test sensors inside the internal chamber and flex such that the stack of analyte test sensors can pass through the bottom of the skeletal frame into the internal chamber.
In the analogous art of measuring instruments with a storage for a plurality of measuring articles that are stacked, Matsumoto teaches where the storage has a lid that opens and closes the insertion port that has an urger to move the measuring articles in a direction (Matsumoto; [0008], [0011]).
Specifically, Matsumoto teaches where the storage 1 has a pair of stoppers 11 (Matsumoto; [0051], Figure 2). [0051] of Matsumoto states that the stoppers 11 are elastic, which allows for the insertion of sensors S from beneath the insertion port 10 of the storage 1, and that the stoppers 11 have a tapered surface 11a that allows for smooth insertion of the sensors S. 
It would have been obvious to one skilled in the art to modify the cartridge of Reynolds such that it has the elastic stoppers of Matsumoto because Matsumoto teaches that the stoppers prevents the sensors from dropping out of the insertion port (Matsumoto; [0051]). 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US-2008/0094804-A1) in view of Williams (US-2011/0040165-A1). 
Regarding claim 35, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds does not teach wherein at least one of the sides of the skeletal frame comprises one or more compliant alignment rails configured to align the stack of test sensors within the internal chamber.
In the analogous art of storing and dispensing a plurality of integrated lancet and test strips for use in a testing meter, Williams teaches a cartridge that stores integrated lancet and test strips, where the cartridge includes inserts that hold and/or align the integrated lancet and test strips (Williams; abstract, [0037]). 
Specifically, Williams teaches where the cartridge portion 105 includes inserts 185 that hold and/or align the plurality of integrated lancet and test strips within the cartridge portion 105 (Williams; [0054], Figures 1C and 4). It is understood that the inserts 185 of Williams are alignment rails since they align the plurality of integrated lancet and test strips. 
It would have been obvious to one skilled in the art to modify the cartridge of Reynolds such that it has the inserts 185 of Williams because Williams teaches that the inserts hold and align the test strips within the cartridge (Williams; [0054]) 

Claim(s) 36 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US-2008/0094804-A1) in view of Funke (US-2006/0182656-A1).
Regarding claim 36, Reynolds teaches the removable sensor clip assembly of claim 29. If it is determined that Reynolds does not teach a push plate on which is seated the stack of analyte test sensors, in the analogous art of dispensing test strips, Funke teaches a cassette 84 that holds test strips (Funke; abstract, [0047]). 
Specifically, Funke teaches where the cassette 84 includes a top cap 88, pressure pad 90, and pressure pad springs 92 (Funke; [0048], Figure 6). It is stated by [0048] of Funke that the pressure pad 90 carries the stack of test strips 34 and is movable vertically with respect to the hollow body 86.
Reynolds is silent with regards to if the mechanical mechanism includes a base for the test sensors to sit upon, therefore, it would have been necessary and thus obvious to look to the prior art for conventional mechanisms that advance test sensors upwards. Funke provides this conventional teaching showing that it is known in the art to use a pressure pad connected to pressure pad springs. Therefore, it would have been obvious to one having ordinary skill in the art to have the mechanical mechanism from Reynolds have a pressure pad/base for the test sensors to sit on, where the pressure pad/base is acted on by springs to advance test sensors upwards motivated by the expectation of successfully practicing the invention of Funke.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US-2008/0094804-A1).
Regarding claim 38, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds further teaches an auto-calibration tab attached to the skeletal frame, the auto-calibration tab including detailed calibration information for the sensor clip assembly.
[0241] of Reynolds states that in other embodiments, an instrument may make electrical contact with the cartridge to read calibration information specific to the cartridge. 
It would have been obvious to one skilled in the art to modify the cartridge seen in Figure 1 of Reynolds such that it has calibration information as taught by an alternative embodiment of Reynolds because Reynolds teaches that the calibration information allows electronics to prompt the user to make or complete certain actions required for testing (Reynolds; [0241]). 

Claim(s) 38 is/are alternatively rejected and claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US-2008/0094804-A1) in view of Charlton (US-2009/0301166-A1).
Regarding claim 38, Reynolds teaches the removable sensor clip assembly of claim 29. If it is determined that Reynolds does not teach an auto-calibration tab attached to the skeletal frame, the auto-calibration tab including detailed calibration information for the sensor clip assembly, in the same problem solving area of detecting analytes using an instrument, Charlton teaches an auto-calibration circuit or label (Charlton; [0007]). 
Specifically, Charlton teaches where a sensor package is adapted to be used in an instrument or meter, where the sensor package comprises at least one test sensor, and an auto-calibration circuit or label (Charlton; [0009]). 
It would have been obvious to one skilled in the art to modify the cartridge of Reynolds such that it has the auto-calibration circuit or label as taught by Charlton because Charlton teaches that the auto-calibration circuit or label is used to automate the process of transferring calibration information (Charlton; [0028]). 
Regarding claim 40, Reynolds teaches the removable sensor clip assembly of claim 29. Reynolds does teach where the test sensors 14 are electrochemical sensors, however does not provide detail on the structure of the electrochemical sensors (Reynolds; [0086], [0204]). 
In the analogous art of an instrument or meter that uses a test sensor adapted to receive a fluid sample to be analyzed, Charlton teaches electrochemical test sensors (Charlton; [0021], [0034]).
Specifically, Charlton teaches an electrochemical test sensor shown in Figures 4a-4b (Charlton; [0034]). The test sensor 100 includes a base 110 with electrodes 114 and 116, where the fluid receiving area 124 contains a reagent for converting the analyte of interest in the fluid sample into a chemical species that is electrochemically measurable by the components of the electrode pattern, where the reagent typically contains an enzyme such as glucose oxidase (Charlton; [0034], [0035]). 
Reynolds is silent with regards to the specific structure of the electrochemical test sensor, therefore, it would have been necessary and thus obvious to look to the prior art for conventional electrochemical test sensors. Charlton provides this conventional teaching showing that it is known in the art to use test sensors with a base, plurality of electrodes, and an enzyme as an electrochemical test sensor. Therefore, it would have been obvious to one having ordinary skill in the art to have the electrochemical test sensor from Reynolds be the electrochemical test sensor with base, electrodes, and enzyme motivated by the expectation of successfully practicing the invention of Charlton.
 
Claim(s) 42, 44-46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickwood (US-2004/0178216-A1) in view of Reynolds (US-2008/0094804-A1). 
Regarding claim 42, Brickwood teaches an analyte testing system, comprising: 
the sensor clip assembly (inner assembly 12) for storing and dispensing a plurality of analyte testing sensors (test strips 6) arranged in a stack, the plurality of analyte test sensors (6) configured to receive a fluid sample and generate an indication of a characteristic of an analyte in the fluid sample, the sensor clip assembly (12) including a skeletal frame with a top, a bottom, and a plurality of sides, the top, bottom and sides being interconnected to define an internal chamber within which is stored the stack of test sensors (6), at least one of the sides including a plurality of elongated rails spaced from one another by a gap disposed between adjacent elongated rails ([0050], Figures 19-21);
	It is seen in Figure 19 that the inner assembly 12 will have a top, bottom, and plurality of sides, where together they form an internal chamber to hold a stack of test strips 6. It is further seen in Figure 19 that there are a series of ridges 52 that are understood to be a plurality of elongated rails, where the ridges 52 are spaced from one another by a gap disposed between adjacent ridges.  
a meter (blood glucose meter 1) with a housing (outer casing 11) defining an internal chamber with an opening, the meter (1) including testing electronics configured to analyze the indication of the characteristic of the analyte generated by each of the analyte test sensors (6), the sensor clip assembly (12) being removably disposed inside the internal chamber of the housing (11) ([0048], [0049], Figures 1-3, 5); and 
	 [0025] of Brickwood states that the device comprises signal-reading means for determining the concentration of an analyte in an applied sample according to the signal generated by the sensor in the disposed position, the signal-reading means comprising electronic circuitry. 
	Brickwood does not teach a flexible seal member extending substantially continuously around an outer edge of the top, the flexible seal member configured to compress against an interior perimeter wall of the internal chamber of the housing thereby forming vapor-tight seal between the interior wall and the top of the skeletal frame.
	In the analogous art of cartridges that house a plurality of sensors, where the cartridge is placed in a sensor-dispensing instrument, Reynolds teaches where a cartridge 10 has a sealing port (Reynolds; abstract, [0001], [0094]).
	Specifically, Reynolds teaches where a cartridge 10 includes a sealing port 22 that surrounds the opening 20 of the cartridge 10 (Reynolds; [0094], Figure 1). 
	It would have been obvious to one skilled in the art to modify the inner assembly of Brickwood such that it includes the sealing port taught by Reynolds because Reynolds teaches that the sealing port assists in sealing the cartridge against an outlet of the sensor-dispensing outlet (Reynolds; [0094]). 
	It is understood that the sealing port of Reynolds will similarly provide a seal between the inner assembly 12 and outer casing 11 of Brickwood. 
Regarding claim 44, modified Brickwood teaches the analyte testing system of claim 42. Modified Brickwood further teaches a cap disposed on the top of the skeletal frame, the cap including an elongated slot configured to receive therethrough an ejection mechanism for advancing the analyte test sensors, one at a time, out of the internal chamber of the skeletal frame.
It is seen in Figures 19-21 of Brickwood that the inner assembly 12 includes a body that has a bottom, top, and sides. It is understood that there is a lip 54 on the closure member 51 that provides a stop member that limits the outward travel of the strips 6 (Brickwood; [0051]). It is understood that this lip 54 is a cap, and that removal of lip 54 the upper opening of the inner assembly 12 is considered the top of the inner assembly 12 (skeletal frame). It is understood that the lip 54 has an elongated slot that allows for advancing a strip 6 one at a time out of the inner assembly 12 (skeletal frame). [0052] describes that the delivery mechanism has a pusher drum 36 that has a pusher 25 wound on it. It is understood that the pusher 25 would need to travel into one of the apertures, either 15 or 16 depending on orientation seen in Figure 21 of Brickwood, to push a single test strip out. 
Regarding claim 45, modified Brickwood teaches the analyte testing system of claim 44. Modified Brickwood further teaches wherein the top-most test sensor from the stack of sensors lies flush against a bottom of the cap, the cap including an elongated slot extending through the cap for receiving an ejection mechanism for advancing the analyte test sensors, one at a time, out of the internal chamber of the skeletal frame, see claim 44 supra.
It is seen in Figures 19-21 of Brickwood that the inner assembly 12 includes a body that has a bottom, top, and sides. It is understood that there is a lip 54 on the closure member 51 that provides a stop member that limits the outward travel of the strips 6 (Brickwood; [0051]). It is understood that this lip 54 is a cap, and that removal of lip 54 the upper opening of the inner assembly 12 is considered the top of the inner assembly 12 (skeletal frame). It is understood that the lip 54 has an elongated slot that allows for advancing a strip 6 one at a time out of the inner assembly 12 (skeletal frame). [0052] describes that the delivery mechanism has a pusher drum 36 that has a pusher 25 wound on it. It is understood that the pusher 25 would need to travel into one of the apertures, either 15 or 16 depending on orientation seen in Figure 21 of Brickwood, to push a single test strip out where the test strip would be pushed flush against lip 54. 
Regarding claim 46, modified Brickwood teaches the analyte testing system of claim 42. Modified Brickwood further teaches wherein each of the plurality of elongated rails is columnar, extending between and connecting the top and the bottom of the skeletal frame.
It is understood that the ridges 52 of Brickwood are columnar, and seen in Figure 19 they extend between and connect the top and bottom of the inner assembly 12 (skeletal frame). 
Regarding claim 48, modified Brickwood teaches he analyte testing system of claim 42. Modified Brickwood further teaches wherein the plurality of test sensors includes optical sensors.
[0025] of Brickwood states that signal-reading means may measure an optical change in the sensor, such as a color change. It is understood that if the signal-reading means measure optical changes, that the test strips that are being measured would need to be optical sensors. 

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickwood (US-2004/0178216-A1) and Reynolds (US-2008/0094804-A1), and in further view of Matsumoto (US-2009/0114673-A1). 
Regarding claim 43, modified Brickwood teaches the analyte testing system of claim 42. Modified Brickwood does not teach wherein the bottom of the skeletal frame includes a pair of opposing flexible tabs configured to receive therethrough the stack of analyte test sensors, the flexible tabs being configured to retain the stack of analyte test sensors inside the internal chamber and flex such that the stack of analyte test sensors can pass through the bottom of the skeletal frame into the internal chamber.
In the analogous art of measuring instruments with a storage for a plurality of measuring articles that are stacked, Matsumoto teaches where the storage has a lid that opens and closes the insertion port that has an urger to move the measuring articles in a direction (Matsumoto; [0008], [0011]).
Specifically, Matsumoto teaches where the storage 1 has a pair of stoppers 11 (Matsumoto; [0051], Figure 2). [0051] of Matsumoto states that the stoppers 11 are elastic, which allows for the insertion of sensors S from beneath the insertion port 10 of the storage 1, and that the stoppers 11 have a tapered surface 11a that allows for smooth insertion of the sensors S. 
It would have been obvious to one skilled in the art to modify the cartridge of modified Brickwood such that it has the elastic stoppers of Matsumoto because Matsumoto teaches that the stoppers prevents the sensors from dropping out of the insertion port (Matsumoto; [0051]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., having a cartridge with stoppers), and that in combination, each element merely would have performed the same function as it did separately (i.e., enclosing test strips and dispensing them one at a time), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the inner assembly of reference modified Brickwood with the stoppers of reference Matsumoto, since the result would have been predictable.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickwood (US-2004/0178216-A1) and Reynolds (US-2008/0094804-A1), and in further view of Charlton (US-2009/0301166-A1).
Regarding claim 47, modified Brickwood teaches the analyte testing system of claim 42. Modified Brickwood does teach where sensors test blood, where the test strips are provided with a reagent material that will react with blood glucose to produce an electrical signal (Brickwood; [0005]), however modified Brickwood is not specific as to wherein the plurality of test sensors includes electrochemical sensors, each of the electrochemical sensors includes a base, one or more electrodes supported by the base, and a reagent in electrical communication with the one or more electrodes, the reagent including an enzyme that is adapted to chemically react with the analyte.
In the analogous art of an instrument or meter that uses a test sensor adapted to receive a fluid sample to be analyzed, Charlton teaches electrochemical test sensors (Charlton; [0021], [0034]).
Specifically, Charlton teaches an electrochemical test sensor shown in Figures 4a-4b (Charlton; [0034]). The test sensor 100 includes a base 110 with electrodes 114 and 116, where the fluid receiving area 124 contains a reagent for converting the analyte of interest in the fluid sample into a chemical species that is electrochemically measurable by the components of the electrode pattern, where the reagent typically contains an enzyme such as glucose oxidase (Charlton; [0034], [0035]). 
Modified Brickwood is silent with regards to the specific structure of the electrochemical test sensor, therefore, it would have been necessary and thus obvious to look to the prior art for conventional electrochemical test sensors. Charlton provides this conventional teaching showing that it is known in the art to use test sensors with a base, plurality of electrodes, and an enzyme as an electrochemical test sensor. Therefore, it would have been obvious to one having ordinary skill in the art to have the test strips from modified Brickwood be the electrochemical test sensor with base, electrodes, and enzyme motivated by the expectation of successfully practicing the invention of Charlton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796